Exhibit 10.13

 

RESTRICTED STOCK AWARD AGREEMENT

(Three-Year Vesting – Employees)

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of the “Grant Date” (defined below) by and between First US Bancshares,
Inc., a Delaware corporation (the “Company”), and the “Participant” (defined
below).

Participant:

 

 

Grant Date:

 

 

Shares of Restricted Stock:

 

 

Vesting Schedule:

 

 

 

 

 

First Anniversary of Grant Date

 

Second

Anniversary of Grant Date

 

Third Anniversary of Grant Date

 

Number of Shares

 

 

 

 

 

 

 

1.Grant of Restricted Stock. Pursuant to Section 7.2 of the United Security
Bancshares, Inc. 2013 Incentive Plan (the “Plan”), the Company hereby issues to
the Participant on the Grant Date a Restricted Stock Award consisting of, in the
aggregate, the number shares of common stock of the Company, $0.01 par value per
share (the “Restricted Stock”), set forth above on the terms and conditions and
subject to the restrictions set forth in this Agreement and the Plan.
Capitalized terms used but not defined herein have the meaning ascribed to them
in the Plan.

2.Consideration. The grant of the Restricted Stock is made in consideration of
the services to be rendered by the Participant to the Company.

3.Restricted Period; Vesting.

3.1Except as otherwise provided herein, provided that the Participant remains in
Continuous Service through the applicable vesting date, the Restricted Stock
will vest in accordance with the Vesting Schedule set forth above until the
Restricted Stock is 100% vested. The period over which the Restricted Stock
vests is referred to as the “Restricted Period”.

3.2Notwithstanding the Vesting Schedule above, if the Participant’s Continuous
Service terminates due to the Participant’s death or Disability, then one
hundred percent (100%) of the unvested Restricted Stock shall vest as of the
date of such termination.

3.3Notwithstanding the Vesting Schedule above, if the Participant’s Continuous
Service terminates as a result of the Participant’s retirement, then one hundred
percent (100%) of the unvested Restricted Stock shall vest as of the date of
such termination.  For

1

 

--------------------------------------------------------------------------------

 

purposes of this Agreement, “retirement” shall mean the termination of
Participant’s Continuous Service at age 65 or later other than for Cause in
accordance with the policies of the Company.

3.4 If the Participant’s Continuous Service terminates for any reason other than
the Participant’s death, Disability or retirement at any time before all of the
Restricted Stock has vested, then the Participant’s unvested Restricted Stock
shall be automatically forfeited upon such termination of Continuous Service,
and neither the Company nor any Affiliate shall have any further obligations to
the Participant under this Agreement.

3.5In the event of a Change in Control, the Committee may act with respect to
the Restricted Stock in any manner permitted under Sections 12 and 13 of the
Plan.

4.Restrictions.  Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, then the Restricted Stock will be
forfeited by the Participant and all of the Participant’s rights to such shares
shall immediately terminate without any payment or consideration by the Company.

5.Rights as Shareholder; Dividends.

5.1The Participant shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any stock dividends or other stock distributions paid on account of the
Restricted Stock shall be subject to the same restrictions on transferability as
the shares of Restricted Stock with respect to which they were paid.

5.2The Company shall evidence the Participant’s interest in the Restricted Stock
by using a restricted book entry account in the Company’s stockholder records.
Physical stock certificates shall not be issued by the Company in connection
with the grant of the Restricted Stock.

5.3If the Participant forfeits any rights that he or she has under this
Agreement in accordance with Section 3, then the Participant shall, on the date
of such forfeiture, no longer have any rights as a shareholder with respect to
the Restricted Stock and shall no longer be entitled to vote or receive
dividends on such shares.

6.No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position with the
Company or an Affiliate, including, without limitation, as an Employee,
Consultant or Director. Further, nothing in the Plan or this Agreement shall be
construed so as to limit the discretion of the Company to terminate the
Participant’s Continuous Service at any time, with or without Cause.

2

 

--------------------------------------------------------------------------------

 

7.Restrictive Covenants.

7.1In consideration of the Restricted Stock, the Participant agrees and
covenants not to:

(a)contribute his or her knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, shareholder, volunteer, intern or in any other similar capacity to an
entity engaged in the same or similar business as the Company and its
Affiliates, including those engaged in the business of banking (including, but
not limited to, the acceptance of deposits or the extension of loans) during the
Participant’s employment with the Company or one of its Affiliates and for a
period of two (2) years following the Participant’s termination of Continuous
Service;

(b)directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Affiliates during the Participant’s employment with the Company or one of its
Affiliates and for a period of two (2) years following the Participant’s
termination of Continuous Service;

(c)directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current, former or prospective customers of
the Company or any of its Affiliates for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company or any
of its Affiliates, for a purpose other than for the benefit of the Company and
its Affiliates, during the Participant’s employment with the Company or one of
its Affiliates and for a period of two (2) years following the Participant’s
termination of Continuous Service; and

(d)directly or indirectly, disclose at any time any confidential information
about the Company or any of its Affiliates to any third party, such confidential
information to include all oral, written and electronic information furnished to
the Participant by the Company or one of its Affiliates or otherwise accessed or
acquired by the Participant during or in connection with his or her employment
or other service with the Company or one of its Affiliates.

7.2In the event of a breach or threatened breach of any of the covenants
contained in Section 7.1:

(a)all unvested Restricted Stock shall be immediately forfeited; and

(b)the Participant hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security.  The aforementioned
equitable relief

3

 

--------------------------------------------------------------------------------

 

shall be in addition to, not in lieu of, legal remedies, monetary damages or
other available forms of relief.

8.Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock shall
be adjusted or terminated in any manner as contemplated by Section 12 of the
Plan.

9.Tax Liability and Withholding.

9.1If the Participant is an Employee, then the Participant shall be required to
pay to the Company, and the Company shall have the right to deduct from any
compensation paid to the Participant pursuant to the Plan, the amount of any
required withholding taxes in respect of the Restricted Stock and to take all
such other action as the Committee deems necessary to satisfy all obligations
for the payment of such withholding taxes. If the Participant is a non-Employee
Director or Consultant, then the Company may withhold, or require the
Participant to pay or reimburse the Company for, any taxes that the Company
determines are required to be withheld under federal, state or local law in
connection with the grant or vesting of the Restricted Stock.

9.2Notwithstanding any action that the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock to reduce or eliminate the Participant’s liability for
Tax-Related Items.

10.Section 83(b) Election. The Participant may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Participant elects to make a Section 83(b) Election, then the Participant
shall provide the Company with a copy of an executed version and satisfactory
evidence of the filing of the executed Section 83(b) Election with the United
States Internal Revenue Service (the “IRS”). The Participant agrees to assume
full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the IRS and for all tax consequences resulting from the
Section 83(b) Election.

11.Compliance with Law. The issuance of the Restricted Stock and transfer of
shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register its Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

4

 

--------------------------------------------------------------------------------

 

12.Legends. A legend or other restrictive order may be placed on any book entry
shareholder records of the Company indicating restrictions on transferability of
the shares of Restricted Stock pursuant to this Agreement or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted.

13.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

14.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to its internal conflict
of law principles.

15.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review; provided, that, if the Participant serves on the Committee, then the
Participant shall be excluded from the review of such dispute. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company.

16.Restricted Stock Subject to Plan. This Agreement is subject to the Plan, as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

17.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding on and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding on the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock may be transferred by will or the laws of descent or
distribution.

18.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

19.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock in this Agreement does not create any contractual right
or other right to receive any Restricted Stock or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification or termination of the Plan shall not

5

 

--------------------------------------------------------------------------------

 

constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or membership on the Board, as
applicable.

20.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock, prospectively or retroactively; provided,
however, that no such amendment shall adversely affect the Participant’s
material rights under this Agreement without the Participant’s consent.

21.No Impact on Other Benefits. The value of the Restricted Stock is not part of
the Participant’s normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit to
which Participant may be entitled.

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document will have the same effect as physical delivery of the
paper document bearing an original signature.

23.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the grant or vesting of the
Restricted Stock or disposition of the underlying shares and that the
Participant has been advised to consult a tax advisor prior to such grant,
vesting or disposition.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FIRST US BANCSHARES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

 

By:

 

 

Name:

 

 

 

6

 